HENDRICK, J.
(dissenting). There was no proof in the case that the package in question was ever delivered to the defendant or to one of its authorized agents, and the case comes squarely within the principle laid down in Abrams v. Platt, 23 Misc. Rep. 637, 52 N. Y. Supp. 153. The distinction urged by the respondent- that in this case the package was actually placed on a wagon bearing the name “Adams Express Co.” does not bring it within the authority of Leuis v. Van Horn, 24 Misc. Rep. 765, 53 N. Y. Supp. 546. In that case the proof was that the package was placed on the same wagon “which called at the plaintiff’s place every night for the goods to be delivered.” In this case the proof was that it was placed on a wagon bearing the defendant’s name, which does not identify the wagon as that of the defendant.
The theory upon which the case was determined by the trial justice cannot be sustained on the evidence. Assuming that the defendant was negligent in its method of keeping the call book, there is no proof to the effect that the injury in this case was the direct result of such negligence. An independent illegal act by a third person has intervened to cause the injury, and the defendant is excused.
The judgment should be reversed and new trial ordered, with costs to appellant to abide the event.